The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 30 September 2020.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 7 / 14, the claim recites a product  / method / system, which falls into one of the statutory categories.
2A-Prong 1: The claim recites “…. process a social media message to formulate an input data for a neural network, wherein the message is retrieved from one or more social media network; process the input data to chunk and identify one or more entities of interest to an enterprise, wherein the enterprise includes one or more line of business (LOB); process the identified one or more entities of interest by a plurality of neural nodes in the neural network to identify a specific set of LOB(s) that are impacted by the social media message, wherein the individual neural node from among the plurality of neural nodes are individual neural network performing specific functions; with the one or more entities of interest as input to the neural network, corresponding to a plurality of parameters associated with the enterprise, dynamically determine output by the individual neural nodes in the plurality of neural nodes, wherein the individual neural nodes connected to one of the neural node are processed in parallel; and collate the output from the plurality of neural nodes ….” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting one or more processors and non-transitory computer-readable medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “process”, “determine”, “collate” in the limitation citied above could be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human customer support analyst could collect data from social media to build customer interest model using interconnected tables), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting generic computer elements, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of: (1) using a general purpose computing system to execute a program to perform the steps (like computer, processor, computer-readable medium coupled with the processors), which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component; (2) “to generate a report with action items corresponding to the specific set of LOB(s) to address the social media message”, which is insignificant extra solution activity, like mere data gathering and/or output, MPEP.2106.05(g).   Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing elements is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent Claims) Claims 2-6 / 8-13 / 15-20 are dependent on claim 1 / 7 / 14, and include all the limitations of claim 1 / 7 / 14. Therefore, claims 2-6 / 8-13 / 15-20 recite the same abstract ideas cited in claim 1 / 7 / 14.  
With regards to claims  2 / 8 / 15, the claim recites “perform sentiment analysis on the received strategies and tactics information to generate master data; and feed the generated master data to the neural network” which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The claim further recite further limitation “receive the plurality of parameters as strategies and tactics information of the enterprise”, which is insignificant extra solution activity, like mere data gathering and/or output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. The claim is not patent eligible.
With regards to claims  3-6 / 9-13 / 16-20, the claim further recite further limitation on model processing for reply message generation, which can be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human customer support analyst could collect data from social media to build customer interest model using interconnected tables).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using one computing device to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching in combination with other limitations in the claim not shown in prior-arts: “ …. process the identified one or more entities of interest by a plurality of neural nodes in the neural network to identify a specific set of LOB(s) that are impacted by the social media message, wherein the individual neural node from among the plurality of neural nodes are individual neural network performing specific functions; with the one or more entities of interest as input to the neural network, corresponding to a plurality of parameters associated with the enterprise, dynamically determine output by the individual neural nodes in the plurality of neural nodes, wherein the individual neural nodes connected to one of the neural node are processed in parallel; and collate the output from the plurality of neural nodes to generate a report with action items corresponding to the specific set of LOB(s) to address the social media message”.
Claims 7, 14 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 7, 14, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Hu et al. “Review of Sentiment Analysis Based on Deep Learning”, 2015 IEEE 12th International Conference on e-Business Engineering [hereafter Hu] shows using deep learning for sentiment analysis for e-business. However, Hu does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Devarajan et al., US-PATENT NO.9704097B2 [hereafter Devarajan] shows preparing training data for automatic sentiment analysis. However, Devarajan does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Devarajan et al., US-PATENT NO.9704097B2 [hereafter Devarajan] shows preparing training data for automatic sentiment analysis. However, Devarajan does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Chan et al., US-PGPUB NO.20110264519B2 [hereafter Chen] shows social network analysis to generate targeted message. However, Chan does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Dang et al., “Sentiment Analysis Based on Deep Learning: A Comparative Study”, Electronics 2020, 9, 483, 10 March 2020 [hereafter Dang] shows sentiment analysis on social networks. However, Dang does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Rogynskyy et al., US-PATENT NO.11470171B2 [hereafter Rogynskyy] shows identifying user activity to match interest for an entity. However, Rogynskyy does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.
Wilson et al., US-PATENT NO.10789526B2 [hereafter WIlson] shows generating correlation network between entity attributes. However, Wilson does not show processing entities of interests for LOB with neural network nodes which are individual neural network performing specific function.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128